Citation Nr: 9919139	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back condition.

2.  Entitlement to an increased rating for conversion 
reaction, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to June 
1971.

By rating decision issued in July 1971, the Nashville, 
Tennessee, Department of Veterans (VA), Regional Office (RO) 
granted service connection for conversion reaction (at the 30 
percent disability level) but denied service connection for 
narcolepsy (sleeping sickness) and a low back condition (mild 
scoliosis of the spine).  The rating decision noted that the 
veteran's service connection for his low back was denied 
because his condition was not considered to be a disease or 
injury under the law for which compensation is payable.  He 
was notified of these determinations and of his procedural 
and appellate rights by VA letter dated August 10, 1971.  
However, the veteran did not initiate an appeal as to any of 
the issues within one year of this notification, and the July 
1971 rating decision became final.  38 U.S.C.A. § 7105 
(formerly 38 U.S.C.A. § 4005); 38 C.F.R. § 19.118 (1971).

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a June 1993 rating decision of the Nashville 
VARO, which denied service connection for a low back 
condition, on a new and material basis, and entitlement to a 
disability rating in excess of 30 percent for conversion 
reaction.  The veteran filed a timely notice of disagreement 
(NOD), and was issued a statement of the case (SOC) in August 
1993.  The RO received his substantive appeal as to these 
issues in September 1993. Following additional development, 
the denials were confirmed and continued by rating decision 
issued in February 1994.  The veteran was issued a 
supplemental statement of the case (SSOC) in March 1994.  In 
June 1997, the 

veteran presented testimony at a personal hearing before the 
Hearing Officer (HO) at the local VARO.  The HO confirmed and 
continued the denial of the benefits sought by SSOC issued in 
January 1998.  Following additional development, the veteran 
was also issued an SSOC in May 1998.  Parenthetically, it is 
noted that on November 7, 1996, various amendments became 
effective as to sections of the VA Schedule for Rating 
Disabilities pertaining to mental disorders.  The veteran was 
informed of these new regulations in the January 1998 SSOC.

In reviewing the record, the Board observes that, by rating 
decision issued in March 1998, RO denied the veteran's claims 
for service connection for peripheral neuropathy secondary to 
Agent Orange (AO) exposure and narcolepsy, on a new and 
material basis.  The veteran was informed of these adverse 
determinations, as well as his procedural and appellate 
rights, by VA letter dated March 9, 1998.  The veteran filed 
a timely NOD, and was issued an SOC as to these issues in 
October 1998.  The letter accompanying the October 1998 SOC 
stated that the veteran had sixty (60) days from October 14, 
1998 (the mailing date of the SOC) or until March 9, 1999 
(the remaining time in the one year from the date of mailing 
of the notification of the determination being appealed) to 
file a substantive appeal.  See 38 C.F.R. § 20.302(b) (1998).  
The record does not reflect that a timely substantive appeal 
was thereafter received.

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that 
jurisdiction does indeed matter, and it is not "harmless" 
when the VA during the adjudication process fails to consider 
the threshold jurisdictional issues.  Under the 
circumstances, the failure to file timely substantive appeals 
is fatal, and the Board lacks jurisdiction to address the 
appeal as to his peripheral neuropathy and narcolepsy claims.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  See also 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall 

not be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
these issues.  38 C.F.R. § 20.200 (1998).  The Court has 
noted that: Furthermore, 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado 
v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows: Appellate 
review will be initiated by an NOD and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction counts.  Specifically the Court could not remand 
a matter over which it has no jurisdiction.  Hazan v. Gober, 
10 Vet. App. 511 (1997); see also Ledford v. West, 136 F.3d 
776 (1998); Black v. West, 11 Vet. App. 15 (1998); Shockley 
v. West, 11 Vet. App. 208 (1998).  The steps required for 
jurisdiction of the peripheral neuropathy and narcolepsy 
issues have not been satisfied.


FINDINGS OF FACT

1.  The veteran was last denied service connection for his 
low back condition (mild scoliosis of the spine) by rating 
decision issued in July 1971.  The veteran was apprised of 
his procedural and appellate rights by letter from the VARO, 
dated August 10, 1971.  However, an NOD was not received 
within the one-year appeal period. 

2.  The evidence added to the record subsequent to the July 
1971 rating decision and pertaining to his low back condition 
includes: VA and private treatment records, as well as the 
veteran's own statements and testimony on appeal.


3.  Evidence submitted since the July 1971 rating decision, 
when viewed in the context of the entire record, is 
cumulative and redundant and, therefore, does not bear 
directly and substantially upon the issue at hand.

4.  The veteran's chronic conversion reaction is no more than 
"definite" in nature, and is primarily manifested by 
various pains, particularly in the left leg, lower back and 
the abdomen, which causes difficulty walking and bowel 
incontinence.  He had a Global Assessment of Functioning 
(GAF) score of 63.


CONCLUSIONS OF LAW

1.  The July 1971 RO decision denying service connection for 
a low back condition is final.  38 U.S.C.A. §§ 7105 (West 
1991); 38 C.F.R. § 3.104 (1998).

2.  Additional evidence received since the RO denied 
entitlement to service connection for a low back condition in 
July 1971 is not new and material, and accordingly, the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The schedular criteria for a disability rating in excess 
of 30 percent for conversion reaction are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.7, 4.129, 4.130, Diagnostic Code 9402 
(1996); and § 4.126(a), Diagnostic Code 9424 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As a preliminary matter, it is noted that all of the 
veteran's service medical records (SMRs) are not available 
for appellate review.  In June 1997, the RO requested that 

the National Personnel Records Center (NPRC) conduct a search 
for any additional SMRs pertaining to the veteran; a negative 
reply was received later that month.

Notwithstanding, the veteran's available SMRs include 
clinical records developed in July 1970, which show that he 
was seen in the emergency room with a history of low back 
pain and complaints of paralysis.  Examination at that time 
revealed no organic evidence of paralysis.  The veteran was 
thereafter referred to the Psychiatric and Neurologic Clinics 
for consultation evaluations.  After psychological evaluation 
of the veteran, the examiner concurred with the emergency 
room physician's assessment as to a high likelihood that the 
veteran was a malingerer.  Nevertheless, the examiner further 
noted that there was the possibility of a psychophysiologic 
musculoskeletal reaction.  It was noted that previous 
psychiatrists and physicians had commented on this 
possibility and a notation had been made of the veteran's 
passive aggressive personality.  The neurological evaluation 
report shows that the veteran gave a history of paralysis off 
and on following a hospitalization for a hemorrhoidectomy in 
1967.  However, examination of the veteran at that time 
revealed diagnoses of low back pain with no organic pathology 
found and history of paralysis that is completely 
undocumented and completely incompatible with any known 
diseases.  A July 1970 private x-ray study of the lumbosacral 
spine revealed minimal lumbar scoliosis with convexity to the 
right; otherwise, the veteran had a normal lumbosacral spine.  

In September 1970, the veteran was hospitalized with 
complaints of numbness and paralysis of both lower 
extremities.  He also complained of symptoms of narcolepsy 
since 1963, but work-up had been negative regarding the proof 
of this.  He further stated that he had been hit in the head 
with a brick, an ax and a stand, many times in the past, but 
he had never been hospitalized for this.  The hospital report 
notes final diagnoses of orthopedic disease suspected but 
none found and passive aggressive personality.  The veteran's 
SMRs also included an October 1970 private medical statement 
of L.D. Elliston, D.O., which indicated that the veteran had 
first been seen in September 1970 with complaints of severe 
periodic attacks of low back pain and an inability to move 
without pain.  Dr. Elliston also indicated that the veteran 

had a phobia of losing the use of his lower extremities.  
Examination of the veteran at that time revealed no abnormal 
neurological findings, and his motion was noted to be within 
normal limits.  X-rays of the lumbosacral spine and pelvis 
revealed no bony pathology and no dislocation was noted.  
Intervertebral spacing appeared to be within normal limits.  
Dr. Elliston concluded that the veteran possibly had periodic 
attacks of sacroiliac and lumbosacral strain.  Following an 
additional period of hospitalization in January 1971, the 
Medical Evaluation Board (MEB) recommended that the veteran 
be deemed as unfit for duty as a result of chronic severe 
conversion reaction, manifested by episodes of severe back 
pain, paresthesias and anesthesias, and a tendency towards 
grandiosity with underlying paranoid trends.  In May 1971, 
the Physical Evaluation Board (PEB) determined that the 
veteran be afforded permanent retirement due to conversion 
reaction manifested by chronic low back pain, as well as 
considerable social and industrial impairment.  The veteran 
retired from military service in June 1971.

As noted above, the Nashville VARO granted service connection 
for conversion reaction (at the 30 percent disability level) 
but denied service connection for narcolepsy (sleeping 
sickness) and a low back condition (mild scoliosis of the 
spine) in a July 1971 rating decision.  Inasmuch as there was 
no evidence of back pathology in service, the veteran's 
scoliosis of the spine was considered to be a constitutional 
or developmental abnormality, which is not a disability under 
the law for which compensation is payable.  The veteran was 
apprised of his procedural and appellate rights by VA letter, 
dated August 10, 1971.

A November 1971 VA hospital summary report reveals diagnoses 
of low back pain of an undetermined etiology and possible 
conversion reaction.

In conjunction with an August 1972 inquiry as to his 
eligibility for vocational rehabilitation assistance from VA, 
the veteran submitted a copy of a January 1966 Tennessee 
Department of Safety accident report, which indicates that 
the veteran's vehicle and the one which he was towing at that 
time were struck by a third vehicle which ran a stop sign.  
It was noted, however, that the veteran did not have any 
apparent defects at that time.  He also submitted a copy of a 
July 1972 VA 

physician's statement in which it was noted that the veteran 
had been attending the Mental Hygiene Clinic since May 1972, 
and that his condition had improved to the point where he 
might be able to take classes.

VA and service department (retiree) treatment records 
developed in 1991 and 1992 show treatment on occasion for 
complaints of numbness of the arms and legs.  Although x-rays 
of the back and hips revealed that the veteran had mild 
degenerative joint disease (DJD), manifested by lipping of 
L4-5, the veteran's clinical records noted that he was 
physically able to perform jobs requiring use of his arms and 
legs.

A March 1993 private Magnetic Resonance Imaging (MRI) of the 
lumbar spine revealed marked intervertebral osteochondrosis 
at the L3, L4 and L5 disk levels, anterior and posterior 
spondylosis at these levels, posterior central L3 and L4 
herniated nucleus pulposus, acquired spinal canal stenosis at 
these level, moderate stenosis of left L5 neural foramen 
secondary to spondylosis, and a small bright signal lesion in 
the L5 vertebral body segment, which may represent a cystic 
bony lesion.

Additional VA and service department (retiree) treatment 
records developed between 1990 and 1993 also show treatment 
on occasion for lumbar spinal stenosis and peripheral 
neuropathy.

The veteran was afforded an orthopedic examination for VA 
compensation and pension (C&P) purposes in December 1995, at 
which time he gave a history of low back pain since being hit 
with a skillet in the back in 1966.  Examination of the 
veteran revealed diagnoses of remote contusion of the back, 
degenerative disk disease (DDD) of L5, S1 and degenerative 
arthritis of the lower lumbar segments.

The veteran was also afforded VA mental disorders and general 
medical examinations in September 1996.  On mental disorders 
examination, the examiner noted that the veteran was declared 
to have a conversion disorder in the military but 

had not been afforded any C&P examination in psychiatry since 
discharge.  Subsequent testing over the years has indicated 
bona fide problems with his back.  As to the presence of 
psychological factors influencing physical complaints or the 
possible presence of continued conversion disorder, the 
examiner explained that conversion disorder particularly 
appears suddenly, usually in times of extreme stress and is 
common in war time.  It begins in late adolescence and early 
adulthood.  The examiner noted that there may have been an 
existence of this before the veteran entered the military, 
but the records are unclear and certainly the extent of his 
symptoms appears to out of proportion for any mild pathology 
that was discovered while in the military.  Conversion 
disorders tend to resolve quickly but if they do not the 
course can become a chronic one, especially in those with a 
dependent personality disorder.  Psychological testing of the 
veteran indicated that he had a great deal of emotional 
overlay to any physical complaints that he may have.  
However, the examiner felt that it did not seem appropriate 
to diagnose a conversion disorder in the presence of 
considerable organic pathology.  The examiner noted that it 
did appear, at least at some point, that a more appropriate 
Axis I diagnosis would be psychological factors affecting 
physical in a dependent personality disorder.  This tendency 
to exaggerate physical complaints is a chronic pattern and 
likely to affect his ability to sustain employment.  General 
medical examination of the veteran later that month confirmed 
that he manifested several disabilities, to include spinal 
stenosis with the presence of DJD of the lumbar spine, 
peripheral neuropathy and an intermittent ability to walk 
(described as a "roller coaster" type of disability).

The veteran thereafter testified at a hearing before the 
local RO hearing officer in June 1997, at which time he 
indicated that his condition has been misdiagnosed as a 
psychiatric condition.  In this regard, he noted that, prior 
to his hemorrhoidectomy, he was treated on occasion for 
residuals of a back injury after his former spouse hit him 
with an iron skillet.  He noted that, since this incident, he 
has had on and off numbness, as well as a loose feeling, of 
the lower extremities.  The veteran further alluded to being 
hit in the head with an aircraft pin.  As a result of his in-
service injury or injuries, the veteran notes that he has to 
use a cane.  He reported last working full-time for the 
Tennessee Department of Transportation, which made 

special accommodations for his disorder.  Following a 
sphincterectomy, however, he could no longer make the long 
drive to work.  He noted that he now has to do whatever he 
can to make a living, as he can find no other public jobs 
that will hire him with a back condition.

The veteran was thereafter afforded VA orthopedic examination 
in July 1997, at which time he was noted to be ambulatory.  
The examination report notes that the veteran was able to 
walk without difficulties from the examining area to the 
examiner's office.  The veteran was asked to take his shoes 
and socks off prior to the physical examination.  The 
examiner noted that the veteran was unable to walk without 
shoes, even with socks on.  The veteran had to grab onto the 
table and almost crawled to the exam table before he could 
get up upon it.  The examiner noted that the lumbar spine 
area was very sensitive to any palpation or light touch.  The 
area varied, as per the veteran; but during the interview, 
the areas over the lumbar spine and paravertebral areas were 
very sensitive.  The veteran stated that sometimes he could 
not stand any clothes on that area.  In opposition, leg 
strength was 3/5.  The examiner noted that, during 
opposition, the veteran did not feel the pain but felt a 
numbness going from the extremities through the lower back.  
The filament test showed pinprick was somehow perceived over 
the thigh and calf areas.  When the examiner tested the 
pinprick with the filament over the dorsum of the right foot, 
the veteran suddenly got very excited and almost jumped 
because he experienced a funny sensation, like tickling, 
through the right lower extremity.  On the contrary, the 
filament test done over the left dorsum did not trigger the 
same reaction at that time.  The filament test done over the 
plantar areas of the feet triggered almost the same reaction, 
but more on the right than the left.  The veteran also stated 
that he had a burning sensation over the thigh areas, left 
more than right.  Cognitive function at the level of the 
digits in the feet appeared to be well preserved.  Deep 
tendon reflexes were 2/4 in the ankle and knee areas.  The 
pulses were 2+ in the popliteal and dorsalis pedis areas.  
Pressure over the dorsalis pedis area in the right foot 
triggered some soreness in the lower back area.  

In the supine position (on his back), the veteran was unable 
to raise his legs; for that, he had to move more on the left 
side, in the lateral decubitus position, to be 

able to move both the right and left lower extremities.  On 
the contrary, when he switched to the right lateral decubitus 
position, the veteran could not raise the left lower 
extremity.  Tapping over the lumbar spine area, while the 
veteran was walking, triggered weakness in the lower 
extremities and the veteran almost fell down the floor.  The 
diagnosis was moderate spinal stenosis without symptoms 
compatible with the illness.  The examiner further commented 
that the veteran, on the contrary, showed a hypersensitivity 
in the lumbosacral spine, with the feeling of numbness 
throughout the lower extremities.  Neuropathy has been ruled 
out with nerve conduction studies and EMG.  In the past, an 
MRI of the neck and brain was within normal limits and the 
veteran, by physical examination, did not show any loss of 
sphincter tone and there was no problem with urination.  
There has been exaggeration of the symptoms during physical 
examination with no known etiology at that time.  The 
examiner further noted that there was the presence of 
degenerative joint disease in the x-rays of the lumbosacral 
spine in the past with narrowing of the discs.  However, 
there were no signs compatible with any radiculopathy during 
the instant examination.

The veteran was also afforded a VA psychiatric evaluation in 
July 1997.  On mental status examination, it was noted that 
the veteran's presentation was much the same as when he was 
seen last year.  On this examination, it was noted that he 
walked without assistance with an unusual gait, slightly bent 
forward with knees bent.  He was well oriented.  Speech was 
notable for a strong accent and a tendency to run words 
together, but was otherwise grossly normal.  Affect was 
generally irritable, but he showed some appropriate humor on 
interview.  Stream of thought appeared normal and coherent, 
with no evidence of hallucinations or frank delusions.  
However, the veteran did express frustrations and suspicions 
that unspecified people do not have his best interests in 
mind, particularly in regard to his medical diagnosis, and 
suspicions regarding the paternity of his children.  There 
were no frankly noticeable signs of cognitive impairment.  
Judgment appeared fair and insight poor.  The Axis I 
diagnosis was chronic conversion disorder with a mixed 
presentation, productive of a Global Assessment of 
Functioning (GAF) score of 63.  In sum, the examiner 
concluded that the veteran's presentation appeared only 

mildly changed from when he was previously examined for 
mental disorders in September 1996.  The veteran generally 
denied major mood symptoms and reported pain in the legs, 
abdomen and back.  He also reported persecutory ideas and 
suspicions that appear to border on delusional, and how well 
substantiated these beliefs were was unclear, according to 
the examiner.  

The examiner then noted that the veteran's recent medical 
evaluation which found moderate spinal stenosis in the 
presence of symptoms that were incompatible with 
radiculopathy and stated, regarding the possibility of mental 
disorders, that a clear distinction should be made between 
the symptoms intentionally produced on the one hand and the 
conversion of psychological distress or conflicts into 
physical symptoms on the other.  In the examiner's opinion, 
it appeared unlikely that the veteran's symptoms are 
intentionally produced.  The veteran was diagnosed with 
conversion disorder during his military service, and has 
since been found to have moderate stenosis and degenerative 
disc disease.  (The examiner indicated that it should be 
noted that the presence of peripheral neuropathy does not 
rule out conversion disorder.)  The examiner not that the 
possibility of peripheral neuropathy, however, is not 
supported by recent neurological investigations.  The 
examiner further noted that there are also comments in the 
veteran's medical records, such as those made by a Dr. Jaster 
in 1993, which strongly indicate a functional (i.e., non-
neurological) contribution to the veteran's unusual gait.  
From a psychological perspective, results and history are 
mildly supportive of psychological contributors to the 
veteran's symptoms.  Given that his present symptoms have 
been judged to be qualitatively different than the 
manifestations of any known neurological disease, it appears 
more likely than not that the psychological components serve 
as the primary mediators of the veteran's symptoms.  In turn, 
his physically based difficulties appear to serve a more 
modulatory role.  Thus, conversion disorder appears most 
likely.

In November 1997, the RO received copies of private treatment 
reports developed in 1994 that show treatment on occasion for 
hypertension, chest pain, and stress induced myocardial 
ischemia.


VA treatment records developed between December 1995 and 
February 1998 show treatment on occasion for back pain and 
some x-ray evidence of joint narrowing.

Analyses

I. New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1998).  Where a final RO decision 
exists as to a claim, that claim may not be thereafter 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered by the Board.  38 U.S.C.A §  
7104(b) (West 1991).  The exception is that, if new and 
material evidence is presented or secured with respect to the 
claim, the Secretary shall reopen the claim and review the 
former disposition. See 38 U.S.C.A. §§  5108, 7104.  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).


In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C.A. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge, 
and is in effect a less restrictive standard based on the 
language of 38 C.F.R. 3.156(a).  The Court held in Elkins 
that now the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  


The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the Court's instruction to the instant case, it is 
again noted that the veteran's back claim was last considered 
by VA in the RO's July 1971 determination.  Therefore, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the July 1971 RO 
determination.

After a review of the record, the Board finds that the 
veteran has not submitted new and material evidence to reopen 
his back disorder claim.  In this regard, the Board 

notes that the medical treatment records obtained since the 
RO's July 1971 determination do not show that the veteran 
incurred or aggravated a ratable back disorder during his 
active military service.  Although these records show ongoing 
treatment for complaints of low back pain, the first 
objective medical evidence of a ratable back disorder is not 
shown until the early 1990's, some 20 years after his 
disability retirement.  Moreover, the various histories given 
by the veteran as to the onset of his current back condition, 
to include being hit in the back with an iron skillet, are 
undocumented and, as such, cannot be deemed to be competent 
medical evidence merely because they are recorded in the 
medical records.  In this regard, the Board notes that lay 
assertions of medical causation or etiology cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(West 1991).  Indeed, the veteran's statements are not 
competent evidence or opinion as to show that he manifested 
anything other than a congenital or constitutional 
abnormality of the back (anterior scoliosis) during his 
periods of active duty service.  Just as the Board must point 
to a medical basis other than its own unsubstantiated 
opinion, Colvin v. Derwinski, 1 Vet. App. at 175 (1991), the 
veteran cannot meet his burden of submitting probative 
evidence by relying upon lay statements as to medical matters 
which, under the Court's case law, lay observation is not 
competent.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, 
although the veteran's statements represent evidence of 
continuity of symptomatology, they are not competent evidence 
of a nexus between the veteran's current disability and 
active duty service and are not sufficient to reopen his 
service connection claim.  See Savage v. Gober, 10 Vet. App. 
488, 495 (1997).

In view of the foregoing, the Board concludes that new and 
material evidence has not been received with regard to the 
veteran's claim for service connection for a back condition, 
and the July 1971 decision of the RO remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

As the foregoing explains the need for competent evidence 
demonstrating that the veteran's back disorder was incurred 
in or aggravated by military service, the Board views its 
discussion as sufficient to inform him of the elements 
necessary to 

complete his application to reopen his claim for service 
connection .  Graves v. Brown, 8 Vet. App. 522, 524 (1996).  
Finally, because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
may not be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993). 

II. Conversion Reaction

The veteran's claim of entitlement to a disability rating in 
excess of 30 percent for conversion reaction is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim that is plausible.  
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998), which requires that medical 
reports 

be interpreted in light of the whole recorded history, and 
that each disability must be considered from the point of 
view of the veteran working or seeking work.  38 C.F.R. § 
4.10 (1998) states that, in cases of functional impairment, 
evaluations are to be based upon lack of usefulness, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of the disability upon a person's 
ordinary activity.  These requirements for the evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against an adverse decision 
based upon a single, incomplete or inaccurate report and to 
enable VA to make a more precise evaluation of the disability 
level and any changes in the condition.

In the instant case, the veteran was granted service 
connection and assigned a 30 percent evaluation for 
conversion reaction by rating decision issued in July 1971.  
This 30 percent disability rating has been confirmed and 
continued to date.

Effective November 7, 1996, 38 C.F.R. § 4.126(a) provides 
that in evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

Under the applicable criteria, a 30 percent evaluation is 
required when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is required when there is 
occupational and social impairment with reduced reliability 
and 

productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is required when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
required when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. Part 4, Code 9424 (1998).

Significantly, however, as the veteran had a claim pending at 
the time of the regulatory change on November 7, 1996, the 
Board must consider the regulation that is most beneficial to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this regard, the regulation in effect prior to 
November 7, 1996, provided for a 30 percent rating when there 
was a definite inability to establish and maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms result in reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating required that the 
ability 

to establish and maintain effective or favorable 
relationships with people be considerably impaired; by reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels as to produce considerable industrial 
impairment.  A 70 percent evaluation was required when the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired; the 
psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment of the ability to 
obtain work or retain employment.  A 100 percent evaluation 
required that the attitudes of contact except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran must be demonstrably unable to obtain or retain 
employment. 38 C.F.R. Part 4, Code 9402 (1996).

The words "definite," "considerable," "severe" and 
"total" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  In evaluating the veteran's psychiatric disorder, 
the Board is cognizant of its responsibilities under the 
Schedule for Rating Disabilities.  38 C.F.R. § 4.125 et seq. 
(1998).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and 

moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite."

After a contemporaneous review of the evidence of record, the 
Board finds that an increased disability rating, under either 
the "old" or "new" mental disorders regulations, is not 
warranted.  Where entitlement to compensation has been 
already established and an increase in disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In the instant 
case, the objective evidence clearly reveals that the veteran 
manifests no more than a definite occupational and social 
impairment, or impairment such as to cause an occasional 
decrease in work efficiency and intermittent period of 
inability to perform occupational tasks.  Consequently, the 
Board is satisfied, having reviewed the entire record to 
include the most recent VA examination, that the veteran's 
mental disorder does not produce such a reduction in 
reliability, flexibility and efficiency levels as to produce 
considerable industrial impairment or difficulty in 
establishing and maintaining effective work and social 
relationships.  The record indicates that the veteran is well 
oriented.  Speech was notable for a strong accent and a 
tendency to run words together, but was otherwise grossly 
normal.  Affect was generally irritable, but he showed some 
appropriate humor on interview.  Stream of thought appeared 
normal and coherent, with no evidence of hallucinations or 
frank delusions.  There were no frankly noticeable signs of 
cognitive impairment.  Judgment appeared fair, although 
insight was poor.  Although the veteran did express 
frustrations and suspicions that unspecified people do not 
have his best interests in mind, particularly in regard to 
his medical diagnosis, and suspicions regarding the paternity 
of his children, his GAF score of 63 reflects no more than 
moderate symptoms.  Clearly, a schedular evaluation in excess 
of 30 percent is not justified.

In sum, it is the finding of the Board that the criteria for 
an increased disability rating for service-connected 
dysthymic disorder and anxiety reaction, both prior to and 
after the regulatory change on November 7, 1996, have not 
been met.



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a back 
condition, the benefit sought on appeal remains denied.

An increased disability rating for conversion reaction is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

